Arent Fox                                              r;-; · :·-· ~-½9S~~•
                                                      / / ~SDC SDJ
                                                      ! , C·OCTJMBN- 1
                                                    . . LECTR.Q"A.nc• , . , . I~
                                                                                              -1                                     ,: .,.
                                                                                                                       Arent Fox LLP / Attorneys at Law
                                                                                                  CA I New York, NY/ San Francisco, CA/ Washington, DC
                                                                                                                                                   www.arentfox.com



                                                     ·!           n.1 · .. L1 •11.i:n
                                                    . , '< ;c• #:
                                                                   --.tfY""-'-
                                                                                   ------.:         '
                                                              :--ptLED                        -     I
                                                    ... ·-    - -~ ~      :.__                      i                  Glenn Colton
        December 23, 2019                                    ·-             '           ·-·- _:J                       Partner
                                                                           .•,
                                                                                                                       212.484.3972       DIRECT

        ViaECF                                                                                                         212.484.3990       FAX
                                                                                                                       glenn.colton@arentfox.com

        The Honorable Jed S. Rakoff
        United States District Judge                                                                                   Michelle J. Shapiro
                                                                                                                       Partner
        Southern District of New York                                                                                  212.484.3943       DIRECT
        United States Courthouse                                                                                       2 \'.2..484.3990   FAX
        500 Pearl Street, Room 1340                                                                                    michelle.shapiro@arentfox.com
        New York, NY 10007
                                                                                                                       Reference Number
                                                                                                                       039419.00001

                    Re: United States v. Millul, 18 Cr. 579 (JSR)

        Dear Judge Rakoff:

        We represent defendant Jeremy Millul in the above-referenced matter. Pursuant to a joint
        telephone conference by the parties with Your Honor's Chambers, we write to respectfully
        request that the Court so order this letter and thereby provide permission for Defendant Jere!!!Y
        Millul to provide a copy of the Presentence Investigation Re oi-t in his case to the De      ent
        of ome an ecunty, Immigration and Customs Enforcement ("ICE" as well as any
        Imm1gratlon Ju ge ass1gne to ear any proceedmg mvo vmg Mr. Millul. AUSA Andrew
        Thomas has confirmed that the Government has no objection to this request.

        Respectfully submitted,


        Isl Glenn Colton
        Michelle J. Shapiro
        Glenn C. Colton

        Counsel to Jeremy Millul


        cc:         AUSA Christine Magdo (via email)
                    AUSA Andrew Thomas (via email)




                                    '
555 West Fifth Street, 48th Floor       1301 Avenue of the Americas, 42 nd Floor      55 Second Street, 21 ' t Floor      1717 K Street, NW
Los Angeles, CA 90013-1065              New York, NY 10019-6040                       San Francisco, CA 94105-34 70       Washington, DC 20006-5344
T 213.629.7400 F 213.629.7401           T 212.484.3900 F 212.484.3990                 T 415.757.5500 F 415.757.5501       T 202.857.6000 F 202.857.6395
